DETAILED ACTION

The Applicant’s amendment filed on January 18, 2021 was received.  Claims 1-3 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 5, 2019.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 30 is maintained.  
In regards to claim 30, the claim recites “the painting end effector further comprises an ultraviolet light used to accelerate curing of paint applied to the drywall pieces, wherein the painting end effector further comprises a vacuum hood disposed around an end and the nozzle of the spray gun to capture overspray generated by the spray of paint generated by the nozzle of the spray gun, and wherein the painting end effector further comprises a blower, wherein the first blower is configured to apply dry air to paint that has been applied by the painting end effector”.  However, this arrangement of the combination of elements is not clearly depicted in the drawings supplied by the applicant or disclosed in the applicants’ specification.
As noted in applicants’ response filed January 26, 2021, paragraph 96 discloses "In some embodiments, a painting end effector 160P can include elements including, but not limited to, a heater, curing light, blower or a combination of these."  However, the paragraph is silent to a “vacuum hood”.  As the paragraph appears to be directed to element(s) which provide method(s) 
Therefore the disclosure does not meet minimal disclosure required by 35 U.S.C. 112(a)  to a vacuum hood disposed around an end and the nozzle of the spray gun to capture overspray generated by the spray of paint generated by the nozzle of the spray gun, which would be combined with other elements found in claim 30.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al. and Georgeson et al. on claim 1 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Nagata et al. on claim 2 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al., Nagata et al. and Forsberg et al. on claim 3 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Klinkenberg et al. on claim 4 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Guzowski et al. on claims 5 and 31 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Westin et al. on claim 6 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Patel et al. on claims 21-22 and 24 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Lewis et al. on claim 23 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and van der Steur et al. on claim 25 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Vork et al. on claim 26 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Dattilo et al. on claims 27-29 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Westin et al. on claim 30 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Manzi et al., Lipinski et al., Georgeson et al. and Mohr et al. on claim 32 is withdrawn because independent claim 1 has been amended.
Please consider the following.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi (US 2015/0147460) in view of Lipinski (US 2016/0121486), Georgeson (US 2013/0260016) and Harlow (US 5,429,682).
In regards to claim 1, Manzi teaches an apparatus (100 automated drywalling system) comprising:
a moving means-200 comprising base (201, mobile base unit) comprising a painting head (70) on a robot arm (202, 203, 204), where the painting head provide a tool (90) such a spray can (fig. 1, 4, 7, 9-10; para. 94-95, 103-104);
the robot arm (202, 203, 204) extend between the base-201 and the painting head-70 (fig. 1, 4, 7, 9-10; para. 94-95, 103-104);
the painting head-70 (painting end effector) is at a distal end of the robot arm, the spray can spray paint towards a surface (51) of an object (50) (fig. 1, 9-10; para. 95, 103-104);
an identification device (60, vision system);
the identification device comprises an optical sensor (62, sensor) which detect a projected image from a projection means (61) on the surface (fig. 1, 4, 7; par. 95-96);
a processing means (300, computing device) processes: data relative to a three dimensional shape-171 provided by the identification device, the data provides a contour-175 (obtains target surface data…) (fig. 1, 4-7; para.  95-96, 98);

Manzi teaches the moving means, but does not explicitly teach a platform, a cart configured to be disposed on and move on the ground, and a lift disposed between the platform and cart, the lift configured to raise the platform up and down and the spray gun coupled with a paint tube extending from the paint source via the robotic arm and vision systems including a LIDAR system disposed on the mobile base unit.
However, Lipinski teaches a moveable platform (1, cart), that has a scissors lift (2, lift), onto which is mounted a platform (3) for the robot arm (4) and at the end of the arm is a tool (9, end effector) which may be used to spray a material (fig. 2; para. 137-138).  
Lipinski teaches a device which sprays a coating onto a substrate (47) where a spray nozzle (45, spray gun) is attached to a robot arm and a pair of hoses (tubing) connect the spray nozzle to a container/reactor (41, paint source), where container is near the spray nozzle and the tubing is routed along the robot arm (fig. 11; para. 146).
Lipinski teaches a mapping robot (210) comprising a sensing apparatus which includes a LIDAR apparatus, where the sensing apparatus maps the general layout the area in which the mapping robot is positioned (para. 164).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the moveable platform comprising the scissors lift to move the robot arm and coating supplied from the container and connection to spray nozzle using tubing and LIDAR mapping apparatus of Lipinski onto the moving means 
While Manzi and Lipinski do not explicitly teach the container is included the moveable platform it would be obvious to one of ordinary skill in the art to include the container with the moveable platform so the system is allowed to move freely and not limited to the length of tubing, if the container is stationary.  Further this represents a simple rearrangement of parts that would not alter the function of the apparatus in a patentably distinct way over the prior art (MPEP 2144.04).
Further regarding claim 1, Manzi and Lipinski, where Lipinski teaches the mapping of the mapping of the area in which the mapping robot is positioned (generates a map of a room where the wall assembly and plurality of drywall pieces are located).
Manzi and Lipinski do not explicitly teach the automatically drives, the painting end effector, robotic arm, and mobile base unit to perform the at least one painting task, 
obtains paint application data from the one or more vision systems and the one or more sensors, the paint application data including a current paint application profile of paint being applied to the plurality of drywall pieces; 
automatically updates the instructions for driving the painting end effector, robotic arm, and mobile base unit to perform at least one updated paint application task based at least in part on determining that the current paint application profile does not match a desired paint profile, the updated instructions including updated application of the spray of paint generated by the 
 and automatically drives, the painting end effector, robotic arm, and mobile base unit to perform the at least one updated paint application task to specifically apply the paint material to the target surface with the updated paint application profile that matches the desired paint profile.
However, Georgeson teaches sealant measurement system (200) comprising sealant measurement system (202) that uses a 3-d scanner (214, 306, vision system or sensor) which is connected to a thickness analyzer (216) (fig. 2, 3, 6; para. 47, 49 66).  
Georgeson teaches the sealant measurement system generates data with regards to a thickness (204, paint application data) of the applied sealant on the object (208), where the thickness analyzer compares a first data (220) and a second data (232), where an amount of sealant applied to the object is adjusted based on a difference (238) of the thickness of sealant.  Georgeson teaches if additional sealant may be applied (updated paint application task) to object if the thickness is less than the desired thickness (240, desired paint profile) (fig. 12-13, para. 56-58, 82-85, 92-94).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sealant measurement system of Georgeson onto the apparatus and processing means of Manzi and Lipinski because Georgeson teaches it will provide quick and accurate acquisition of data and reduce the inspection time needed (para. 114). 
Further regarding claim 1, Manzi, Lipinski and Georgeson do not explicitly teach a plurality of drywall pieces disposed on a wall assembly.  However, the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).  The 
Further regarding claim 1, Manzi, Lipinski and Georgeson do not explicitly teach a computational planner that: automatically generates, instructions for driving the painting end effector, robotic arm, and mobile base unit to perform at least one painting task that includes applying a paint spray the spray of paint generated by the spray gun of the painting end effector to at least the plurality of drywall pieces,  the automatically drives, the painting end effector, robotic arm, and base unit to perform the at least one painting task, obtains paint application data from the one or more vision systems and the one or more sensors, the paint application data including a current paint application profile of paint being applied to the plurality of drywall pieces and locations where the paint is being applied to the plurality of drywall pieces correlated to the map of the wall assembly and plurality of drywall pieces; determines that the current paint application profile does not match a desired paint profile for the locations where the paint is being applied to the plurality of drywall pieces correlated to the map of the wall assembly and plurality of drywall pieces; automatically updates the instructions for driving the painting end effector, robotic arm, and mobile base unit to perform at least one updated paint application task based at least in part on determining that the current paint application profile does not match a desired paint profile for the locations where the paint is being applied to the plurality of drywall pieces, the updated instructions including updated application of the spray of paint generated by the spray gun of the painting end effector to the plurality of drywall pieces to generate an updated paint application profile that matches the desired paint profile; and automatically drives, the painting end effector, robotic arm, and mobile base unit to perform the at least one updated 
However, Harlow teaches a method of determining a coating path which is stored (fig. 4a) where the stored coating path is used to apply a coating using an applicator on a robot, where part of the path includes the spatial position of the applicator relative to coating starting point of object (fig 4a-c, 19-20).  Harlow teaches stored coating path is provided as programmed instructions which is store in the memory of the computer (fig. 19-20; col. 13, line 55- col. 14, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method of determining a coating path stored in to the computer of Harlow onto the processing means of Manzi, Lipinski and Georgeson because Harlow teaches it will provide an automated, precision coatings application with dynamic programming environment for ease of system use (col. 2, lines 5-15).
Further regarding claim 1, as presented the claimed executing the computational planner represents the manner in which a claimed apparatus is intended to be employed.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Manzi, Lipinski, Georgeson and Harlow teach the processing means and the sealant measurement system which is structural equivalent to the structural element of the computing device as presented in the claim, Manzi, Lipinski, Georgeson and Harlow addresses the structural limitations of the claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Nagata (Robotic sanding system for new designed furniture with free-formed surface; as provided in IDS filed 10/11/2019).
In regards to claim 2, Manzi, Lipinski, Georgeson and Harlow as discussed above, where Manzi teaches painting of the surface occurs after data of the 3d surface is converted to a 2d shape and then a computing for the shape occurs, where this information is used to determine the movement of the painting head relative to the surface (para. 108-110).
Manzi, Lipinski, Georgeson and Harlow do not explicitly a sander.
However, Nagata teaches a 3d robot sander (fig. 5) which is controlled by a controller and a user interface (fig. 5; pg. 373).  Nagata teaches the robot sander follows the trajectory provided by CAD/CAM data and the robot sander paths are calculated in advance (pg. 373-376).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the robot sander and the controller of Nagata onto the robot and processing means of Manzi, Lipinski, Georgeson and Harlow because Nagata teaches it will complete a sanding task without a complicated teaching process (pg. 373). 
With regards to the claimed generating instructions for driving the painting end effector, robotic arm, and base unit to apply paint to the one or more joints between the respective drywall pieces, is further based on data obtained while the automated drywalling system was sanding the joint compound disposed on at least the one or more joints between respective pieces of drywall. 
Manzi, Lipinski, Georgeson, Harlow and Nagata as discussed above teaches the processing means that processes the data and controls the moving means based on the data, it will be capable of the functions of generating instructions as claimed.  As presented the claimed 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Manzi, Lipinski, Georgeson, Harlow and Nagata teach the processing means and robot sander which is structural equivalent to the structural element of the computing device and sander as presented in the claim, Manzi, Lipinski, Georgeson, Harlow and Nagata address the structural limitations of the claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Manzi, Lipinski, Georgeson, Harlow and Nagata as applied to claims 1-2 above, and further in view of Forsberg (A Construction Robot for Autonomous Plastering of Walls and Ceilings; as provided in IDS filed 10/11/2019).
In regards to claim 3, Manzi, Lipinski, Georgeson, Harlow and Nagata as discussed above, where Manzi teaches painting of the surface occurs after data of the 3d surface is converted to a 2d shape and then a computing for the shape occurs, where this information is used to determine the movement of the painting head relative to the surface (para. 108-110).
Manzi, Lipinski, Georgeson, Harlow and Nagata do not explicitly a joint compound applicator.
However, Forsberg teaches a mobile robot comprises a spray gun which moves around a room spraying walls and ceiling with plaster (pg. 262).  Forsberg teaches the mobile robot comprises sensors for mapping its environment which is used for navigation (pg. 261, 264-265).

With regards to the claimed generating instructions for driving the painting end effector, robotic arm, and base unit to apply paint to the one or more joints between the respective drywall pieces, is further based on data obtained while the automated drywalling system was applying joint compound to the one or more joints between respective pieces of drywall, Manzi, Lipinski, Georgeson, Harlow, Nagata and Forsberg as discussed above teaches the processing means that processes the data and controls the moving means based on the data, it will be capable of the functions of generating instructions as claimed.  As presented the claimed generating instructions represents the manner in which a claimed apparatus is intended to be employed.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Manzi, Lipinski, Georgeson, Harlow, Nagata and Forsberg teach the processing means which is structural equivalent to the structural element of the computing device and Forsberg teaches the robot comprising the spray gun which applies the joint compound which is structural equivalent to the structural element of the joint compound applicator, as presented in the claims, Manzi, Lipinski, Georgeson, Harlow, Nagata and Forsberg address the structural limitations of the claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Klinkenberg (US 2006/0108450).
In regards to claim 4, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a UV light used to accelerate curing of paint applied.
However, Klinkenberg teaches actinic radiation outlets (2, UV light) are attach to an end of a spray nozzle (6) (fig. 1; para. 40).  Klinkenberg teaches the actinic radiation is provided by at least one UV light emitting diode (UV-LED) (para. 15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the actinic radiation outlets of Klinkenberg onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Klinkenberg teaches it will reduce the drying time of the applied coating (para. 44-45).

Claims 5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Guzowski (US 5,670,202).
In regards to claims 5 and 31, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a vacuum hood disposed around an end and the nozzle of the spray gun to capture overspray generated by the spray of paint generated by the nozzle of the spray gun or a spray guard that at least partially extends about and past a nozzle of the spray gun of the painting end effector.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the manifold of Guzowski onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Guzowski teaches it will provide improved process control and increase the efficiency of the application by the recovery of a majoring of the overspray (col. 2, lines 42-46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Westin (US 2,088,542).
In regards to claim 6, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a blower, wherein the first blower is configured to apply dry air to paint.
However, Westin teaches a spray gun-33 is provided with an air nozzle-39 (blower) (fig. 1; pg. 2-col. 1-lines 60-70).  Westin teaches the air nozzle-39 jet air to an article (fig. 1-2; pg. 2-col. 2-lines 63-72).  Westin teaches the air nozzle-39 removes mist and fumes away from the article and reduces the drying time of coated article (pg. 3-col. 1, lines 10-23).
.

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Patel (US 4,941,182).
In regards to claims 21-22 and 24, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the processing means generates instructions for driving the painting end effector that include configuring tool parameters and tool paths of the painting end effector, including configuring the distance between the nozzle of the spray gun and a target surface defined by at least one of the plurality of drywall pieces, to generate a defined overlap and thickness of paint applied to at least one of the plurality of drywall pieces by the spray of paint, wherein the generating instructions for driving the painting end effector that include configuring tool parameters and tool paths of the painting end effector is based at least in part on monitoring, via at least the one or more vision systems, overlap or thickness of paint being applied to the at least one of the plurality of drywall pieces by the spray of paint and the painting end effector includes a spray pattern vision system that monitors a pattern of the spray of paint coming out of the nozzle and detects one or more of clogs, nozzle wear, low pressure, or problems related to the spray gun including at least one of paint lines and paint source based at least in part on the pattern of the spray of paint coming out of the nozzle.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the vision system and control of Patel onto the process means and apparatus of Manzi, Lipinski, Georgeson and Harlow because Patel teaches it will improve paint transfer efficiency (col. 24, lines 15-20).
With regards to claim recitation which includes generates instructions for driving the painting end effector, this represents the manner in which a claimed apparatus is intended to be employed.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
As Manzi, Lipinski, Georgeson, Harlow and Patel teach the processing means which is structural equivalent to the structural element of the computing device and Patel teaches the vision system and notification of problems so that appropriate action may be taken.  One of ordinary skill would be capable of operating the apparatus as presented in the claims as Manzi, Lipinski, Georgeson, Harlow and Patel address the structural limitations of the claim.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Lewis (US 2007/0000947).
In regards to claim 23, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the nozzle is configured for mixing a paint with at least one of a solvent and one or more additives at the application site to generate the spray of paint having the paint and the at least one of the solvent and the additives; the nozzle comprising separate ports where the paint and the at least one of the solvent and the additives are respectively introduced to the nozzle to generate the spray of paint.
However, Lewis teaches a dispensing element (140, nozzle) which has a manifold (142) with inlets-144/146/148 to receive components of colorant (110, paint), resin (130) and curing agent (132, additive).  Lewis teaches the dispensing element further comprises a mixing element (155) to mix the components before dispensing from a dispenser tip cap (157) (fig. 1, 16; para. 69, 79).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate dispensing element of Lewis onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Lewis teaches it will allow rapid colorant changing with minimal material waste (abstract).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of van der Steur (US 2004/0159724).
In regards to claim 25, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a nozzle cassette system where a cassette of a plurality of cassette nozzles are rotatably attached to the end of the spray gun such that the cassette system can be rotated to deliver a selected cassette nozzle of the plurality of cassette nozzles to the spray gun for use, the plurality of cassette nozzles including the nozzle.
However, van der Steur teaches a universal applicator assembly housing (10, nozzle cassette system) comprising a spray gun applicator (12, cassette nozzle) and a rotary bell cup applicator (14, cassette nozzle).  van der Steur teaches the applicators maybe rotated to provide a spray for smaller, more detailed substrate by the spray gun nozzle applicator and larger areas by the rotary bell cup applicator (fig. 1-3; para. 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the universal applicator assembly housing of van der Steur onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because van der Steur teaches it will facilitate different optimal coating procedures for coating differing surfaces, ranging from large, open surfaces to smaller, highly irregular substrate surfaces (abstract).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Vork (US 3,116,882).
In regards to claim 26, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly a nozzle rotating system having an actuator assembly that rotates a portion of 
However, Vork teaches a paint spray gun (g) comprising a turret housing (15) which contain spray tips (29) and a connection to shaft housing (24).  Vork teaches the spray tip is connected to a turret member (20) (fig. 1-2, 3, 7; col. 2, lines 14-20,  40-55, col. 3, lines 1-10).  
Vork teaches the turret member is connected to a handle (73), hub (72) and at least reduced diameter portion (71)  Vork teaches rotating the handle rotates the spray tip  at least 180-degrees, so that spray tip faces rearwardly to clean it (clear clog) by flowing spraying liquid in the reverse direction  (fig. 3; col. 4, lines 35-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint spray gun of Vork onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Vork teaches it will provide reliability and durability with liquids and mastics having high solids content (col. 1, lines 50-57).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Dattilo (US 2016/0313294).
In regards to claims 27-29, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the vision systems comprise a paint vision system that monitors paint applied to a target surface via the spray of paint to generate applied paint data, the applied paint data used to determine where paint has been applied to the target surface and where paint has not been applied to the target surface.

Dattilo teaches sensor units maybe a camera or spectrophotometer that will identify a final paint product attribute such as film thickness, color, or finish appearance attributes on a finished paint product (where paint has been applied to the target surface and where paint has not been applied to the target surface) (fig. 1; par. 32).
Dattilo teaches paint system software further comprises quality assurance processing module (110) which may increase the spray rate (additional paint) if undesirable behavior is detected (para. 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint system software and sensor units of Dattilo onto the processing means of Manzi, Lipinski, Georgeson and Harlow because Dattilo teaches it will adjust operating parameters to place the final paint product parameter for future products within the ideal range (para. 7).
With regards to claim recitation which includes determination of where paint has been applied to the target surface is used to update tool paths and tool parameters of the painting end effector to ensure a desired coating profile is being applied to the target surface, this represents the manner in which a claimed apparatus is intended to be employed.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Klinkenberg (US 2006/0108450), Guzowski (US 5,670,202) and Westin (US 2,088,542).
In regards to claim 30, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a UV light used to accelerate curing of paint applied.
However, Klinkenberg teaches actinic radiation outlets (2, UV light) are attach to an end of a spray nozzle (6) (fig. 1; para. 40).  Klinkenberg teaches the actinic radiation is provided by at least one UV light emitting diode (UV-LED) (para. 15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the actinic radiation outlets of Klinkenberg onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Klinkenberg teaches it will reduce the drying time of the applied coating (para. 44-45).
Manzi, Lipinski, Georgeson, Harlow and Klinkenberg as discussed above but do not explicitly the painting end effector further comprises a vacuum hood disposed around an end and 
However, Guzowski teaches an assembly (14) at an end of a robot manipulator (12) comprising a spray gun (60) which is surrounded by a manifold (62) (fig. 2-4; col. 3, lines 55-60).  Guzowski teaches the manifold comprises skive manifold (66, vacuum hood) that comprises chamber-82 which collects the overspray material and sucks the material into the hoses-80 (fig. 2-4; col. 4, lines 30-40, 46-65, col. 5, lines 23-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the manifold of Guzowski onto the spray nozzle of Manzi, Lipinski, Georgeson, Harlow and Klinkenberg because Guzowski teaches it will provide improve process control and increase the efficiency of the application by the recovery of a majoring of the overspray (col. 2, lines 42-46).
Manzi, Lipinski, Georgeson, Harlow, Klinkenberg and Guzowski as discussed above but do not explicitly the painting end effector further comprises a blower, wherein the first blower is configured to apply dry air to paint.
However, Westin teaches a spray gun-33 is provided with an air nozzle-39 (blower) (fig. 1; pg. 2-col. 1-lines 60-70).  Westin teaches the air nozzle-39 jet air to an article (fig. 1-2; pg. 2-col. 2-lines 63-72).  Westin teaches the air nozzle-39 removes mist and fumes away from the article and reduces the drying time of coated article (pg. 3-col. 1, lines 10-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the air nozzle near the spray gun of Westin onto the spray nozzle of Manzi, Lipinski, Georgeson, Harlow, Klinkenberg and .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski and Georgeson as applied to claim 1 above, and further in view of Mohr (US 2016/0052012).
In regards to claim 32, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a guiding element configured to engage a target surface or adjacent portion of a wall assembly to guide the painting end effector in coating the target surface.
However, Mohr teaches an applicator comprising a nozzle (10) with a guide roller (9).  Mohr teaches the guide roller is positioned against a component edge.  Mohr teaches the movement of the nozzle and guide roller along the component edge compensates for changes in component tolerances (fig. 2-3; para. 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nozzle with the guide roller of Mohr onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Mohr teaches it will provide precise guidance of the nozzle along the component edges and are also suitable for tight radii and component breakthroughs (para. 8).

Response to Arguments
Applicant’s arguments, see pg. 11-12, filed January 26, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 been fully considered and are persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        02/16/2021